Citation Nr: 1106236	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-08 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for residuals of auditory nerve 
damage, to include hearing loss.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The appellant was a member of an Army National Guard unit from 
July 1962 to July 1965, with a period of active duty for training 
(ACDUTRA) from July 31, 1962, to January 30, 1963.  The appellant 
likely had reserve component service until July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This case was previously before the Board in July 2009, at which 
time the Board remanded the matter for additional development.  
Among other things, the agency of original jurisdiction (AOJ) was 
requested to verify the appellant's reported period of service 
from July 1965 to July 1968, seek any service treatment records 
(STRs) for the period July 1965 to July 1968, and schedule the 
appellant for a VA audiology examination.  Because the AOJ did 
not fully comply with the Board's July 2009 remand orders, the 
Board must again remand the issue of service connection for 
further development.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 2002).  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a 
reserve component of one of the Armed Forces."  38 U.S.C.A. 
§ 101(26).  With respect to members of the Army National Guard or 
Air National Guard, ACDUTRA means full-time duty under section 
316, 502, 503, 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" 
includes active duty.  It also includes "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 
13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 
466, 469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In December 2006, the appellant filed a claim for VA disability 
compensation, seeking service connection for auditory nerve 
damage.  He indicated that he had National Guard service from 
July 1962 to July 1965 and Army Reserve service from July 1965 to 
July 1968.  As noted above, in January 2009, the Board remanded 
the appellant's service connection claim in part to verify his 
period of service from July 1965 to July 1968.  

The AOJ sought to verify the appellant's service dates and obtain 
his STRs by means of electronic requests in September and October 
2009.  The records request stated specifically that the National 
Personnel Records Center (NPRC) should conduct a thorough search 
for any STRs for the appellant that may exist for the period from 
July 1965 to July 1968.  The NPRC responded in September 2009 by 
stating that there were no STRs on file and noting that it had 
already forwarded the appellant's STRs to the AOJ.  (The claims 
folder contains the appellant's STRs from his July 1962 to 
January 1963 period of ACDUTRA.)  The NPRC responded to the 
request for verification of service in November 2009, noting that 
the appellant had "no active duty other than for training 
purposes."  Specific dates of ACDUTRA or inactive duty training 
were not provided.  That same month, the appellant submitted a 
letter wherein he stated that he did not have an original or 
certified copy of his DD-214 for the period of service from July 
1965 to July 1968.  Attached to that letter, the appellant 
provided the AOJ with copies of his Army Reserve discharge letter 
and honorable discharge certificate.  

The Board notes that the initial rating decision in this case was 
issued by the RO in August 2007.  The rating decision stated that 
the appellant was a "veteran of the Peacetime" who had "served 
in the Army from July 3, 1962[,] to January 30, 1963."  There 
was no mention of National Guard or Reserve service, or 
discussion of whether the appellant's National Guard or Reserve 
service would qualify as active military service under the 
applicable definitions.  Thus, although the RO denied service 
connection upon finding that the evidence contained no current 
diagnosis of hearing loss or other auditory disability, the 
appellant's status remains unclear.  

Based upon the evidence contained in the claims folder currently 
before the Board, it is clear that the appellant had a period of 
ACDUTRA from July 3, 1962, to January 30, 1963, while serving in 
the Michigan National Guard; however, the nature of the 
appellant's service thereafter is not clear as to whether any 
portion of it can be considered as active military service or 
active duty.  NPRC's response to the RO's request for 
verification appears to suggest that the appellant had period(s) 
of ACDUTRA, but it was not definitively noted as such; nor were 
any dates provided for the appellant's training period(s).  

As noted above, VA disability compensation is payable only to 
veterans.  As such, the issue of eligibility for service 
connection in this case turns on the nature of the appellant's 
service and whether it amounts to "active military, naval, or 
air service."  38 U.S.C.A. § 101(2), (22), (24).  "[T]o have 
basic eligibility for veterans benefits based on a period of duty 
as a member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service by the President of 
the United States, see 10 U.S.C.[A.] § 12401, or must have 
performed "full-time duty" under the provisions of 32 
U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), 
(22)(C)).  Further, eligibility can then only be established 
based on a period of "fulltime duty" as a National Guardsman if 
it is shown the appellant's auditory nerve damage, to include 
hearing loss, manifested itself during that period.  See Paulson, 
supra.

Although the RO requested verification of the appellant's period 
of service from July 1965 to July 1968, the claims folder 
contains no confirmation of the appellant's service; nor does it 
indicate the dates of the appellant's "training" or the 
authority under which that training was conducted.  Thus, a 
remand is necessary to clarify the appellant's service dates, 
branch of service, and all periods of any active duty, ACDUTRA, 
or inactive duty training.  On remand, the appellant's complete 
military personnel records must be obtained and associated with 
the claims folder.  

Also on remand, the appellant must be adequately notified of the 
information and evidence necessary to substantiate claims in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010).  These 
provisions provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also require VA 
to notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court), held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

Here, the VCAA notice letter provided to the appellant did not 
specifically inform him of the information and evidence necessary 
to substantiate a claim based on National Guard or Reserve duty 
service.  Accordingly, on remand, the appellant should be sent a 
new VCAA letter notifying him of the information and evidence 
necessary to substantiate his service connection claim, which 
notice includes specific information on the element of veteran 
status based on National Guard and Reserve duty service.  

Further, the Board notes that in support of his claim, the 
appellant submitted private medical evidence dated in November 
2006 showing that he had high-frequency sensorineural hearing 
loss.  The private physician noted the appellant's complaints of 
in-service noise exposure from the firing of M1 rifles, but did 
not specifically relate the appellant's hearing loss to any 
reported in-service noise exposure.  The private physician did, 
however, note that the appellant's hearing loss was asymmetrical 
and recommended that the he undergo a magnetic resonance imaging 
(MRI) to rule out an acoustic neuroma.  On examination in March 
2010, the appellant reported that he had undergone the MRI as 
recommended.  A report of that MRI is not of record.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (obligating VA to obtain relevant records from 
Federal department or agency).  This duty to assist includes 
making "reasonable efforts to obtain relevant records (including 
private records)," as long as the claimant "adequately 
identifies" those records and authorizes the Secretary to obtain 
them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. 
App. 96, 101-02 (2005).  

Thus, on remand, the AOJ should contact the appellant with a 
request that he provide the full name and address for the 
facility from which he reportedly received an MRI.  He should 
also be asked to provide the date of that testing.  Following 
receipt of the necessary authorization for release of such 
private medical records to the VA, the AOJ should attempt to 
obtain the MRI report.  The appellant is reminded that "the duty 
to assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The appellant must provide the AOJ 
with enough identifying information to enable the AOJ to obtain 
the MRI report.  

VA's duty to assist also includes the duty to provide a medical 
examination or obtain a medical opinion "when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

Here, the appellant was provided with a contract audiology 
examination in March 2010.  The examiner noted the appellant's 
subjective complaints of tinnitus and hearing loss, as well as 
his reported history of in-service noise exposure from gunfire 
and grenades.  The audiologist diagnosed the appellant with 
moderate sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  The audiologist 
opined that the appellant's hearing loss and tinnitus were "less 
than likely as not caused by or a result of military service," 
noting that the appellant's separation audiogram was within 
normal limits.  However, when assessing the appellant's tinnitus, 
the audiologist stated that "[t]he etiology of tinnitus is as 
likely as not the same as the hearing loss, i.e. noise 
exposure."  

The Board notes that although there is no requirement imposed on 
a medical examiner to provide detailed reasons for an opinion, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on 
the VA examiner to consider all of the relevant evidence before 
forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Indeed, a medical opinion is considered adequate only 
"where it is based upon consideration of the veteran's prior 
medical history and examinations and also describes the 
disability, if any, in sufficient detail so that the Board's 
'evaluation of the claimed disability will be a fully informed 
one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

The Board finds the basis of the contract audiologist's opinion 
to be unclear from her report.  Although she appears to base her 
negative nexus opinion on the fact that the appellant's hearing 
was within normal limits on examination in January 1963, she does 
not definitively say so.  Further, within the body of her report, 
she appears to state that the etiology of the appellant's hearing 
loss is noise exposure.  However, the examination report contains 
no discussion of any noise exposure other than the appellant's 
reported in-service noise exposure.  Further, it is not clear 
whether the audiologist considered any of the private medical 
evidence of record, some of which notes that the appellant in 
fact did not experience tinnitus.  As such, the Board finds that 
the contract audiologist's opinion is incomplete and not 
supported by an adequate rationale.  See Stefl, supra.  

Accordingly, the Board finds that a remand of the service 
connection claim is also necessary because there is not 
sufficient competent medical evidence on file to make a decision 
on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); see also Stefl, 21 Vet.App.at 124 (2007) 
(holding that Board must consider whether medical opinion 
contains "such sufficient information that it does not require 
the Board to exercise independent medical judgment"); 38 C.F.R. 
§ 4.2 (2010) (if an examination report does not contain 
sufficient detail, "it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").  On 
remand, the appellant should be scheduled for a new audiology 
examination in connection with his claim.  

The Board also notes that in May 2008, the appellant wrote to the 
RO and requested a complete copy of his VA claims folder.  
Correspondence dated in January 2009 indicated that the RO 
provided the requested information.  In March 2009, however, the 
appellant contacted the RO in writing and stated that he was 
still awaiting receipt of additional medical records from VA 
including, but not limited to, a copy of a January 1963 service 
department examination report and a copy of the report of a VA 
examination conducted in September 2008.  He indicated that he 
wanted the records so that he could have his doctor review them.  
In October 2009, the appellant wrote to the RO stating that he 
received a copy of his claims folder, which did not include 
copies of his 1962 or 1963 service department examination 
reports.  In correspondence dated that same month, the RO 
indicated that it was sending the appellant copies of his 1963 
examination report and September 2008 VA examination report.  In 
July 2010, however, the appellant contacted the Appeals 
Management Center in writing, stating that he had not received a 
copy of his January 1963 service department examination report, 
nor a copy of the March 2010 VA contract examination report.  On 
remand, the AOJ should ensure that the appellant has received 
copies of all requested documents.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the appellant a 
new VCAA notice letter.  The letter should 
specifically notify him of the information 
and evidence necessary to substantiate a 
claim of service connection based on 
ACDUTRA and inactive duty training.  The 
appellant should be given an opportunity to 
respond to the notice, and any additional 
information or evidence received should be 
associated with the claims file.

2.  The AOJ should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claims.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the appellant that are not 
already of record.  

The AOJ should specifically request from 
the appellant that he provide the full 
name, address, and date(s) of treatment for 
the facility where he reportedly received 
an MRI.  Following receipt of that 
information, the AOJ should contact the 
facility in question, with a request that 
copies of any and all records pertaining to 
the appellant on file be provided to the 
AOJ.  The appellant should be requested to 
sign the necessary authorization for 
release of such private medical records to 
the VA.  

All attempts to procure those records 
should be documented in the file.  If the 
AOJ cannot obtain records identified by the 
appellant, a notation to that effect should 
be inserted in the file.  In addition, the 
appellant and his representative should be 
informed of any such problem.

3.  The AOJ must confirm the appellant's 
military service and verify dates of 
service.  The appellant should be asked to 
identify, with as much specificity as 
possible, each unit (National Guard or 
reserve) to which he was assigned from July 
1962 to July 1968.  The AOJ should 
determine whether that service included any 
periods of active duty, ACDUTRA or inactive 
duty training, and, to the extent feasible, 
ascertain the dates for each such period of 
service.  As part of that process, the AOJ 
should attempt to obtain a copy of any 
DD 214 or other separation certificate, as 
well as the appellant's Official Military 
Personnel File (OMPF) and/or Military 
Personnel Record Jacket (MPRJ) or the like 
that may have been maintained with either 
his National Guard unit or reserve unit or 
both.  The appropriate agency(ies) must be 
contacted to obtain the records.  All 
attempts to obtain this data, and any 
responses received, should be documented in 
the claims folder.

4.  The appellant should thereafter be 
afforded a VA audiology examination to 
evaluate his claim of service connection 
for residuals of auditory nerve damage, to 
include hearing loss.  The audiologist is 
requested to identify auditory thresholds, 
in decibels, at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  The audiologist should be asked 
to review the entire record, take a 
detailed history from the appellant, and 
provide an opinion as to the medical 
probabilities that any hearing loss or 
other diagnosed disability of the ear is 
attributable to any period of active duty, 
ACDUTRA, or inactive duty training.  If any 
hearing loss is determined to be noise 
induced, the examiner should, based on the 
appellant's history and review of the file, 
identify the noise responsible for the 
disability.  A detailed explanation for 
each opinion should be set forth.  

5.  The AOJ should ask the appellant to 
indicate whether he ever received the copy 
of his 1963 in-service examination report 
that the RO apparently mailed in October 
2009.  Action should be taken to assist the 
appellant with any further request, such as 
additional time to consult with a physician 
and provide a response, if he so desires.

6.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

